FILED
                              NOT FOR PUBLICATION                           MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ANGEL PERAZA GODINEZ; et.                   No. 09-73873
al,
                                                 Agency Nos.       A095-244-610
               Petitioners,                                        A099-069-380
                                                                   A099-069-381
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jose Angel Peraza Godinez, Blanca Elia Peraza, and their son, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their applications for cancellation of removal. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo due process claims, including claims of

ineffective assistance of counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      Petitioners’ contention that their due process rights were violated when the

IJ permitted them to appear pro se and denied an earlier motion for a continuance

fails because the IJ advised them of their right to be represented by counsel, and

because the petitioners indicated that they were prepared to proceed with the

hearing. See Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009); see also

Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004) (discussing

requirements for a valid knowing and voluntary waiver of counsel). Moreover,

petitioners have failed to allege prejudice.

      The BIA also did not err in denying petitioners’ ineffective assistance of

counsel claim because petitioners failed to comply with the requirements set forth

in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), and the alleged

ineffective assistance is not plain on the face of the record. See Reyes v. Ashcroft,

358 F.3d 592, 597-99 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73873